Citation Nr: 1211537	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-28 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental condition for disability compensation purposes.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a blood disease, to include porphyria, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge in October 2010.  A transcript of the proceeding is of record. 

The RO denied the Veteran's claim of service connection for a dental disability for compensation purposes, and stated that the Veteran may be eligible for dental treatment at a VA facility but that facility must make the determination.  A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  A claim for dental treatment purposes has not yet been adjudicated.  

Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  See 60 Fed. Reg. 4470-01 (2011) (to be codified at 38 C.F.R. § 3.381(a)).  This section identifies some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation may nevertheless be service connected for purposes of VA dental treatment under 38 U.S.C. § 1712 and 38 C.F.R. § 17.161.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration and the Veterans Benefits Administration in making determinations that concern eligibility for dental treatment.  The new regulation notes that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration determines a Veteran meets the basic eligibility requirements of § 17.161 of this chapter and requests VBA make a determination.  

Accordingly, the claim for VA outpatient dental treatment is referred to the Veteran's local VA Medical Center (VAMC) for adjudication.  

In addition, the Veteran requests service connection for tinnitus.  As this claim has not yet been adjudicated by the agency of original jurisdiction (AOJ), the Board has no jurisdiction over it.  Therefore, the claim for tinnitus is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for bilateral hearing loss and a blood disease, to include porphyria, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

The Veteran does not have a dental disability for which service connection can be granted for compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.150 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In the present case, the Veteran was provided VCAA notice specific to the dental claim in an August 2007 letter.  This letter advised the Veteran of how to substantiate a claim and advised the Veteran of the division of responsibility between the Veteran and VA for obtaining the required evidence.  The August 2007 letter included the criteria for determining an effective date and disability rating in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The record reflects that the current claims file is a rebuilt file.  When service treatment records, VA records, or records from another government agency are missing, VA has a heightened duty to satisfy the duty to assist.  Under such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA outpatient treatment records.  Additionally, the Veteran provided testimony at an October 2010 Board hearing.

The Board considered whether a VA examination or opinion was required to ascertain the nature and etiology of the claimed dental disability.  In this regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, the Board must consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

The Court of Appeals for Veterans Claims has stated that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a medical examination.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of how to substantiate the claim for a compensable service connection for dental disability.  The Veteran has not provided any evidence suggesting he has any of the disabilities which would warrant the benefit sought.  Nor has he indicated any other sources of records which could further elucidate the claim.  As the Veteran has not demonstrated persistent or recurrent symptoms of a disability or provided an indication that any current symptoms may be associated with service, a VA examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Any further VCAA notice or development is not required because the issue presented involves a claim where the undisputed facts render the claimant ineligible for the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran seeks service connection for a dental condition pertaining to either substandard or unfinished dental treatment in service.  He also noted that he received free VA dental treatment shortly after separation from service, and therefore, requests additional treatment for his dental condition.  

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150 , Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 .

Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.

As noted above, this case involves a rebuilt file, meaning that not all service treatment records are available.  However, the Veteran specifically denied any dental injury during service at his Board hearing.  Service treatment records in the file document dental treatment, but fail to document any trauma due to an injury or wound.

Given the Veteran's contentions concerning improper dental treatment during service, the Board has closely considered whether the dental impairments incurred by the Veteran in service are more in the nature of residuals of dental trauma or in the nature of the intended effects of regular dental treatment.  Generally, service trauma is defined as an injury or wound produced by an external physical force during a service member's performance of military duties.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).  The term dental trauma does not include, for example, the intended effects of treatment by VA.  See VAOPGCPREC 5-97.  More recently, the Court of Appeals for the Federal Circuit has held that dental trauma does not include intended results of proper medical treatment provided by the military.  See Nielson, 607 F.3d 802.  In Nielson the claimant had certain of his teeth removed due to infection, an intended effect of proper medical treatment.  However, the Federal Circuit elaborated in Nielson that that an unintended result of medical treatment due to military negligence or malpractice could be "service trauma" pursuant to 38 U.S.C.A. § 1712(a)(1)(C).  Nielson, 607 F.3d at 808. 

To the extent to which the Veteran claims trauma as defined by Nielson v. Shinseki, the Board notes that unlike claims for outpatient treatment purposes, claims for compensable service connection include a requirement that the trauma resulted in some loss of body of the maxilla or mandible.  38 C.F.R. § 4.150.  This has not been demonstrated in the present case.  

As noted above, dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The Veteran has not been diagnosed with any such disability set forth in 38 C.F.R. § 4.150, such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion and malunion of the mandible or maxilla, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, or loss of the hard palate.  The Veteran does not allege tooth loss due to loss of substance of the body of maxilla or mandible through disease such as osteomyelitis (e.g., an infection of the bone).  

As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, including consideration under Nielson, the Board has referred this issue for appropriate action.  


ORDER

Service connection for dental condition for disability compensation purposes is denied. 


REMAND

The Board's review of the claims file reveals that further action on the bilateral hearing loss and blood disease claims on appeal is warranted. 

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  

Medical evidence of a nexus between the current disability and service is not always required to establish service connection.  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If there is no evidence of a chronic condition during service, or an applicable presumption period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Id.

Regarding the Veteran's bilateral hearing loss claim, service connection for sensorineural hearing loss may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a disability within the meaning of 38 C.F.R. § 3.385 at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Id.

Regarding the Veteran's blood disease claim, the Veteran claims his exposure to herbicides while serving in Vietnam has caused this condition.  Pertinent law and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  As a completed request for information dated in September 2007 shows the Veteran was in Vietnam during the pertinent time period (November 1968 to April 1969), he is presumed to have been exposed to an herbicide agent. 

Porphyria cutanea tarda shall be service connected if the Veteran was exposed to an herbicide agent during service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  VA hematology treatment records dated in September 2007 show the Veteran was diagnosed with porphyria-hepatic type, consistent with hereditary coproporphyria.

The record reflects that the current claims file is a rebuilt file.  When service treatment records, VA records, or records from another government agency are missing, VA has a heightened duty to satisfy the duty to assist.  Under such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Although the Veteran's dates of service in Vietnam were confirmed, the record is devoid of a DD Form 214 or any personnel/administrative records.  This is particularly important here, as the Veteran alleges his military occupational specialty (MOS) as a mechanic required that he be exposed to loud noises while working in motor pools, and while driving trucks in Vietnam under enemy artillery attack.  

The duty to assist requires that VA make reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A.§ 5103A(b)(1); 38 C.F.R. § 3.159(c).

The latest VA treatment records contained in the Veteran's claims file are from March 2009.  More recent VA treatment records should be obtained.  

The Veteran has stated that he has had audiological examinations conducted by his employer, the Red River Army Depot.  However, only one such audiogram, dated in April 2009 is currently of record.  The Veteran has essentially noted that he has undergone multiple audiograms for employment.  In fact, that audiogram of record notes an earlier reference audiogram, dated in February 2008, which is not of record.  These additional audiograms should be obtained.  

The Veteran also stated that a private physician have informed him that his blood disease could be related to his in-service exposure to herbicides.  Although there is a letter from a VA physician which states that the Veteran's blood disease could be related to his in-service herbicide exposure, the private treatment records submitted do not convey this opinion.  This assertion triggers VA's duty to notify the Veteran of the type of evidence necessary to complete his application.  38 U.S.C.A. § 5103(a).  

In determining whether the duty to assist requires that a VA medical examination or medical opinion be obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4).  The Veteran has not been afforded a VA examination regarding these claims.  In the present case the Veteran has provided testimony as to noise in service and continuity of hearing loss since service.  He also submitted an April 2008 statement of a VA physician noting that his exposure to Agent Orange could have played a part in his development of porphyria, especially if he had the proclivity to have it.  Accordingly, he has met the criteria of 38 C.F.R. § 3.159  and VA medical opinions should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel/administrative records.

2.  Obtain copies of all additional VA treatment records concerning his bilateral hearing loss and blood disease, dated since March 2009.  

3.  Ask that he update the list of the private doctors and health care facilities that have treated him for his bilateral hearing loss and blood disease.  Obtain these additional medical treatment records (those not already on file).  Enlist his assistance in obtaining these records, including by providing any necessary authorizations.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify him of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

4.  Obtain the information necessary to acquire the complete medical treatment records obtained through his employment at the Red River Army Depot.  Specifically obtain any audiological examinations. Enlist his assistance in obtaining these records, including by providing any necessary authorizations.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify him of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

5.  After obtaining any records requested above, afford the Veteran an audiological examination to determine the nature and etiology of the Veteran's hearing loss.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished. 

Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test. 

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion, in light of the service and post service evidence of record, as to whether it is as likely as not (50% or greater probability) that any current hearing loss is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.  The Veteran's military occupational specialty, the objective medical findings in the service medical records, the Veteran's history of inservice and postservice noise exposure, and any other pertinent clinical findings of record, must be taken into account. 

The examiner should provide the rationale for any opinion(s) rendered.

6.  After obtaining any records requested above, afford the Veteran an appropriate examination to determine the nature and etiology of the Veteran's blood disease.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.

The examiner should specifically identify whether the Veteran has porphyria cutanea tarda.  If a blood condition other than porphyria cutanea tarda is diagnosed, such as porphyria-hepatic type, consistent with hereditary coproporphyria, the examiner should opine as to whether it at least as likely as not (50 percent or greater) that a diagnosed blood condition is related to any incident of military service, including exposure to herbicides?  

The examiner should provide the rationale for any opinion(s) rendered.

7.  Then readjudicate the claims.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


